Mr. Chief Justice Alvey
delivered the opinion of the Court:
The question in the case depends upon the construction of that portion of the act of Congress of July 1, 1902, which relates to licenses in the District of Columbia.
The act, by its seventh section, provides a general license system for the District of Columbia, applicable to all business, trades, professions, or callings, exercised and carried on *59in the District of Columbia. And by the first clause or paragraph of section 1, it is declared “ That no person shall engage in or carry on any business, trade, profession or calling, in the District of Columbia, for which a license tax is imposed by the terms of this section, without having first obtained a license so to do.” And by paragraph 36 of that section, it is provided “ That brewers or manufacturers of fermented liquors of any description for sale, and brewers’ agents, shall pay a license tax of two hundred and fifty dollars per annum: Provided, that agent’s license under this paragraph shall only authorize the licensee to conduct his business with the goods of the brewer represented by such agent: And provided further, That a licensed brewer’s solicitor, whose business is confined to soliciting orders for his principal, shall not be liable for the license tax provided for in this paragraph.”
That Congress has express power, given by the Constitution, “ to exercise exclusive legislation in all cases whatsoever,” over the District of Columbia, thus combining the powers of the general and of a State government in all cases where legislation is proper, admits of no question. But whether Congress intended by the provision of the act of July 1, 1902, just quoted, to authorize the municipal authorities of the District of Columbia to tax agents representing the owners of property and business outside of the District, for the privilege of soliciting orders within it, as' agents of such owners, for property to be shipped to persons within the District, is a question of very great doubt. This, it would seem, is the nature of the business agency of the defendant in this case. He is a mere solicitor of orders for goods manufactured and supplied by parties outside of the District to persons within the District. It is true, the terms of the particular provision of the act in question are general, and might, possibly, be susceptible of the broad construction contended for in support of the prosecution in this case were such construction consistent with settled principles of interstate commercial regulation. Doubtless the Congress that passed the act in question was aware of the decisions of the *60Supreme Court of the United States made in the cases of Robbins v. Shelby Taxing District, 120 U. S. 489, Stoutenburgh v. Hennick, 129 U. S. 141, and the very recent case of Stockard v. Morgan, 185 U. S. 21; and to declare that it was the intention of Congress, by the provisions of the act under consideration, that it should be lawful for the authorities of this District to impose a license tax upon soliciting agents of nonresident merchants of orders from persons resident in the District, to be filled and supplied to such resident persons, would be in utter disregard of the principle decided by those and many other cases. It is unnecessary to hold in this case that this District can be rightfully treated as a State within the meaning of the Constitution, in considering the question of the power of Congress to regulate commerce as between this District and the several States of the Union. But in considering'the effect of the act in question, it is not fair to presume, in the absence of an express declaration to that effect, that Congress intended to disregard the settled principle of commercial intercourse of the country, which, as embodied in the Constitution of the country, prohibits " from imnosing a license tax upon persons representing owners of property outside of the State, for the privilege of soliciting orders within it, as agents of such owners, for property to be shipped to persons within the State. Stockard v. Morgan, supra. That principle, we think, was not intended to be violated by the provision of the statute here involved.
The act in question was not intended to regulate, in any sense, the commercial intercourse between the District of Columbia and the States of the Union; nor was it intended to affect in any manner the agencies employed in such commerce. It is purely a local act, and intended to have local operation only. In other words, the particular provision of the statute in question was intended as a regulation of a purely municipal character, and that is made clear, as was said in Stoutenburgh v. Hennick, upon the principle of noscitur a sociis, if the clause be taken as it should be, in connection with the other clauses and parts of the act re*61lating to licenses. At any rate, it would seem to be reasonable to presume tbat if it bad been tbe intention of Congress to make tbe provision of tbe act apply to soliciting agents for tlie owners of goods beyond the District, tbat intention would bave been expressly declared, and not left to doubtful construction. •
It is our conclusion, therefore, tbat tbe provision of tbe act of Congress, under wbicb this prosecution was founded, does not apply to tbe case of tbe defendant, under tbe agreed state of facts, and tbat tbe court below should bave so ruled upon tire motion of tbe defendant and entered judgment of acquittal. We must, therefore, reverse tbe judgment, and remand tbe cause to tbe court below tbat judgment may be entered for tbe defendant.
Judgment reversed, and cause remanded for judgment in accordance with tbe foregoing opinion. Reversed.